223 Kan. 441 (1978)
573 P.2d 1080
GEAROLD L. GRAY, et al., Appellees,
v.
AMOCO PRODUCTION COMPANY, Appellant.
No. 48,385
Supreme Court of Kansas.
Opinion filed January 31, 1978.
Glenn D. Young, Jr., of Wichita, and R.H. Landt, of Denver, Colorado, were on the brief for the appellant.
W. Luke Chapin and Alan C. Goering, of Chapin and Penny, of Medicine Lodge, and Gary R. Hathaway, of Hathaway and Kimball, of Ulysses, were on the brief for the appellees.
Per Curiam:
We granted petitions for review of the judgment of the Court of Appeals, entered in this case May 20, 1977, since similar questions are presented here as were before this court in Shutts, Executor v. Phillips Petroleum Co., 222 Kan. 527, 567 P.2d 1292. Our opinion in Shutts was filed July 11, 1977, and thus the Court of Appeals was not aware of that decision at the time it made its ruling.
The judgment of the trial court is affirmed except as to the computation of interest. We hold that Amoco was obligated to pay interest as follows: 7% per annum simple interest on suspense royalties from the date suspense royalties were received by it until October 1, 1970 (the effective date of F.P.C. opinion No. 586); and 8% thereafter, computed as directed in Shutts, supra, pp. 568-569.
The case is remanded to the trial court for further proceedings in conformity with this opinion.